Citation Nr: 0530715	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  03-34 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran's active military service extended from June 1958 
to May 1961.

This matter originally came before the Board of Veterans' 
Appeals (Board) from a January 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted service connection and 
assigned a noncompensable rating for the veteran's bilateral 
hearing loss, effective from July 19, 2002.  The veteran 
appealed for the assignment of an initial higher 
(compensable) rating.

In April 2004, a Videoconference hearing was held with the 
undersigned Veterans Law Judge, who is the Board member 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).

In August 2004, the case was remanded for compliance with the 
Veterans Claims Assistance Act of 2000 (herein "VCAA") and a 
medical examination.  The requested development was completed 
and in a March 2005 decision, the Board granted an initial 10 
percent rating for the veteran's hearing loss.  The issue 
that remains on appeal, entitlement to an extraschedular 
rating for bilateral hearing loss, currently evaluated as 10 
percent disabling, was remanded to the RO for further 
development.  

For the reason explained below, this appeal must be REMANDED 
again to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

Pursuant to the Board's March 2005 remand, the AMC sent a 
letter to the veteran and issued a Supplemental Statement of 
the Case (SSOC), which ensured that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) were fully satisfied.  See also 38 
C.F.R. § 3.159 (2005).  The AMC identified for the veteran 
which evidence the VA will obtain and which evidence the 
veteran is expected to present.  38 U.S.C.A. § 5103(a); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
Videoconference hearing, the Board remand and the AMC 
provided the veteran written notification specific to the 
claim for an extraschedular rating for bilateral hearing loss 
under 38 C.F.R. § 3.321(b)(1), to include informing him of 
the relevancy of any evidence from an employer or former 
employer relating to his claim of significant work impairment 
caused by his hearing loss.  The veteran was also requested 
to submit all evidence in his possession that pertains to his 
claim.

While purpose of the Board's remand has been met, the veteran 
did not submit any supportive evidence from his employer 
after being provided an opportunity to do so and the RO 
considered the claim for an extraschedular evaluation but 
found that the evidence did not support a referral for such 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(1), several lay statements were submitted on the 
veteran's behalf and were received after the Board remand but 
before issuance of the last SSOC.  The veteran's 
representative correctly points in the most recently 
submitted written argument dated in October 2005 that this 
additional evidence was not considered by the VBA AMC and 
that initial consideration of this new evidence has not been 
waived by the veteran.  Under these circumstances, this 
additional evidence must be considered by the RO in the first 
instance.  38 C.F.R. § 20.1304 (2005).

Accordingly, this appeal is remanded to the RO for the 
following action:

1.  The RO should readjudicate the claim 
of entitlement to a rating in excess of 
10 percent for bilateral hearing loss on 
an extraschedular basis, under the 
provisions of 38 C.F.R. § 3.321(b)(1), 
with consideration of the recently 
submitted lay statements received after 
the Board's last remand, which are 
referenced by the representative in 
recently submitted written argument.

2.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC), which reflects consideration of 
the recently submitted evidence noted 
above.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.
   
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

